Citation Nr: 0730985	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-17 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for tinnitus.  

3.  Whether a March 1987 RO decision denying service 
connection for bilateral hearing loss should be revised on 
the basis of clear and unmistakable error (CUE).  

4.  Whether a March 1987 RO decision denying service 
connection for tinnitus should be revised on the basis of 
CUE.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to November 1968 
and from November 1974 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  Evidence received since the March 1987 RO decision is not 
cumulative or redundant of evidence previously considered, or 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claims of service connection for bilateral 
hearing loss and tinnitus.  

2.  The veteran's bilateral hearing loss and tinnitus were 
caused by his active military service from May 1965 to 
November 1968 and from November 1974 to June 1979.

3.  An unappealed March 1987 rating decision that denied 
service connection for bilateral hearing loss and tinnitus 
was based on the record and the law which existed at the time 
and did not involve undebatable error.


CONCLUSIONS OF LAW

1.  The March 1987 decision denying service connection for 
bilateral hearing loss and tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).   

2.  New and material evidence has been received since the 
March 1987 rating decision to reopen claims for service 
connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

4.  Service connection for tinnitus is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

5.  The March 1987 rating decision that denied service 
connection for bilateral hearing loss and tinnitus does not 
contain clear and unmistakable error.  38 C.F.R. 
§ 3.105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In March 1987, the RO denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The 
veteran filed a timely notice of disagreement (NOD) and the 
RO issued a statement of the case (SOC) in July 1987.  The 
veteran did not file a substantive appeal.  Therefore, the 
March 1987 RO decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d) (2007); 38 C.F.R. § 20.200, 
20.302, 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in June 2004.  Therefore, a newer 
definition of what constitutes "new and material" evidence 
applies.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In a May 2005 SOC, the RO decided that new and material 
evidence had been submitted and reopened the veteran's claim 
for service connection for bilateral hearing loss.  In a July 
2006 supplemental statement of the case (SSOC), the RO 
decided that new and material evidence had been submitted and 
reopened the veteran's claim for service connection for 
tinnitus.  The Board agrees with the RO's decisions and the 
claims remain reopened.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses of bilateral 
hearing loss and tinnitus.  Therefore, he has disabilities 
for VA purposes.  

This case is unusual in that the veteran had one period of 
service from May 1965 to November 1968, after which he filed 
a claim for service connection and established a claims 
folder with VA.  Then, he returned to active duty for a 
second period of service from November 1974 to June 1979.  

The record indicates that the veteran worked in airports 
while in service.  At his August 2007 travel Board hearing, 
the veteran testified that he worked on the flight line and 
was exposed to noise from various types of aircraft.  The 
veteran testified that he was not provided hearing protection 
when working near aircraft.  Additionally, his job as a light 
facilities equipment technician required him to put on 
headphones and listen to high-pitched noises emitted by the 
equipment he repaired.  The veteran testified that his non-
service jobs did not expose him to noise.  The veteran's 
testimony provides evidence in favor of his claim.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for hearing loss or tinnitus.  

In September 1986 treatment records from Dr. T., a private 
physician, the veteran reported experiencing tinnitus for the 
previous nine years, which means that the veteran was 
experiencing tinnitus in 1977, while he was still in service.  
Dr. T. stated that veteran was exposed to noise at the 
airport, which is where he worked when he was in the 
military.  A December 1986 record from Dr. T. shows the 
veteran to have hearing loss, but there was no opinion as to 
its etiology.  

A June 2004 letter from Dr. N. D., a private physician opined 
that the veteran was exposed to hazardous noise in service, 
and not post-service, and that his hearing loss was due to 
his military service.  Dr. N. D. opined that the veteran's 
significant hearing loss in the higher frequencies was 
consistent with noise exposure.  Providing evidence in 
support of this claim.  

In February 2006, Dr. N. D. submitted a second letter, 
stating that the veteran did not have a family history of 
hearing loss or recurrent ear infections that could have 
contributed to his disability.  Dr. N. D. stated that the 
veteran's hearing loss exceeded the level of hearing loss 
that would be associated with aging.  Dr. N. D. concluded 
that the veteran's hearing loss was caused by working near 
jet engines in service.  

The Board finds that the records from Dr. T. and Dr. N. D. 
are entitled to great probative weight and that they provide 
evidence in favor of the veteran's claim.  

In June 2006, the veteran underwent a VA audiological 
examination.  The examiner reviewed the veteran's claims 
folder in conjunction with the examination and noted that the 
veteran's 1965 enlistment and 1968 separation physicals 
showed normal hearing.  The examiner stated that during the 
veteran's second period of service, he had little change in 
his hearing.  The examiner concluded that the veteran's 
hearing loss was not attributed to his military service 
because the latest research did not support the concept of 
delayed onset hearing loss.  The Board finds that the 
examiner's statements are entitled to probative weight, and 
that they provide some evidence against the veteran's claims.  

The examiner referred to the Dr. T.'s records from 1986, 
noting that the veteran stated that his tinnitus started 
"after his military duty."  The veteran pointed out at his 
hearing that this was incorrect.  Reviewing the record from 
Dr. T., the Board notes that he wrote, "thirty-nine year old 
white male with tinnitus of ears, exposure to noise over a 
nine year period at the airport.  Within a year thereafter 
started having slight tinnitus...[.]"  The Board notes that 
nine years prior to 1986 was 1977, during the veteran's 
period of service.  A year later was 1978, also during the 
veteran's period of active service.  Therefore, the Board 
finds that this statement from the examiner is entitled to 
limited probative weight.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports service connection for bilateral hearing loss and 
tinnitus.  The appeals are granted.  

In a March 1987 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran filed a timely NOD and the RO issued an SOC in July 
1987, also denying the veteran's claims.  The veteran did not 
file a substantive appeal.  The March 1987 decision became 
final.  See 38 U.S.C.A 
§ 7105(d) (West Supp. 2005).  However, the veteran now claims 
that the March 1987 decision should be revised on the basis 
of CUE.  See 38 U.S.C.A. §§ 5108, 5109A (West Supp. 2005); 38 
C.F.R. §§ 3.104, 3.105, 3.156(a) (2007).

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when the VA has made a 
clear and unmistakable error in its decision pursuant to 38 
C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103 (West 
Supp. 2005). 

The United States Court of Appeals for Veterans Claims 
(Court), established a three-prong test defining CUE.  The 
three prongs are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

"In order for there to be a valid claim of [CUE], . . . 
[t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An 
asserted failure to evaluate and interpret correctly the 
evidence is not clear and unmistakable error.  See Id.; 
Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is 
a very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, [CUE]."  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the 
original).  The failure to fulfill the duty to assist cannot 
constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the March 1987 rating 
decision.  38 C.F.R. § 3.105.  

The veteran alleges that the RO failed in its duty to assist 
because VA did not provide him with an examination prior to 
the March 1987 rating decision.  As noted above however, , 
failure to fulfill the duty to assist cannot be the basis of 
a CUE claim.  Crippen, 9 Vet. App. at 424.  

The veteran also alleges that the RO committed CUE in March 
1987 by failing to consider the doctrine of reasonable doubt 
with regard to the 1986 records from Dr. T., his private 
physician.  See 38 C.F.R. §§ 3.102, 4.3, and 4.7.  In 
determining whether there is CUE, however, the failure to 
properly consider or apply the doctrine of reasonable doubt 
can never constitute CUE.  See 38 U.S.C.A.  
§ 20.1411(a); see also Yates v. West, 213 F.3d 1372 (2000).

The veteran also appears to be disagreeing with how the 
evidence was evaluated by the RO in March 1987, which also 
can never form the basis of a finding of CUE.  The Court has 
held that in "order for there to be a valid claim of [CUE], 
. . . [t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell, 3 Vet. App. at 313-14; see also Eddy, 9 Vet. App. at 
54.  

While the Board has granted the veteran's service connection 
claims at this time, it is important for the veteran to 
understand that, even today, there is significant evidence 
against the veteran's claims of service connection (as cited 
above).  So much so that it can not be said that denying this 
claim in 1987 was "clearly" incorrect.

Accordingly, the Board finds that the March 1987 rating 
decision was in accordance with acceptable rating judgment.  
In other words, it was not shown in March 1987 that the 
evidence compelled a finding that the veteran's hearing loss 
and tinnitus were incurred in service.  Therefore, the appeal 
is denied.




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2004, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The July 2004 VCAA 
letter specifically asks the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board observes that the July 2004 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must pertain to the reason why the claims were previously 
denied.  Therefore, there is no prejudice to the veteran.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  As the veteran's claims for service connection 
are being granted, the RO will be responsible for addressing 
any notice defect with respect to the effective date element 
when effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

In any event, the service connection claims have been granted 
and, as found by the Court in Livesay v. Principi, 15 Vet. 
App. 165, 179 (2002), the VCAA does not apply to CUE cases.  

ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss.  The 
claim is reopened.  

New and material evidence has been submitted to reopen a 
claim for service connection for tinnitus.  The claim is 
reopened.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

A March 1987 rating decision that denied service connection 
for bilateral hearing loss does not contain clear and 
unmistakable error.

A March 1987 rating decision that denied service connection 
for tinnitus does not contain clear and unmistakable error.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


